DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term “flexible” is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, most things can be considered flexible, or bendable, as long as they do not break when subjected to a predetermined force. For examination purposes, the term “flexible” as recited in the claim will be understood as referring to anything that can exhibit any kind of flexibility or bendability. Further clarification is respectfully requested.
Regarding claim 2, it is unclear whether “these electrodes” refer to the “at least one pair of electrodes” as previously recited in claim 1. Further clarification is respectfully requested
Regarding claim 10, the claim is indefinite because the recited “the direction of the Miller index [111]” appears to contradict the disclosed the written specification. In this case, the specification discloses that “the direction of the miller index (111) of the piezoelectric thin film 30 was perpendicular to the surface of the substrate” (see paragraph section [0068] of the specification dated 07/03/2020). Conventionally, the Miller index notation [], or square brackets, refer to a specific direction while the (), or parentheses, refer to a specific plane. For instance, the [111] direction refers to a body diagonal direction, but the (111) plane refers to a specific plane; however, the [111] direction is always perpendicular to the (111) plane. 
Thus, it can’t be determined whether the limitation meant to describe the [111] direction or the (111) plane of the piezoelectric thin film. (Note: the reference to the “Miller index [111]” at paragraph section [0016]) does not further clarify whether this limitation would refer to the [111] direction or the (111) plane, as this paragraph reflects the claim language). Further clarification is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. No. 11,148,967) (hereafter Li) in view of Choi et al. (PG Pub. No. US 2016/0192480) (herafter Choi).
Regarding claim 1, Li teaches a bending sensing device, comprising: 
a substrate (i.e., substrate) (see Fig. 1a-b);
a piezoresistive thin film disposed on the substrate and having at least one measurement section,
wherein a material of the piezoresistive thin film is an inorganic material comprising zinc oxide, doped zinc oxide, germanium, doped germanium, or any combinations thereof (i.e., thin strip of piezo-resistive material, such as germanium, is deposited, or attached, or bonded, onto a substrate to form a variable resistor) (see Column 3, lines 7-62); and 
at least one pair of electrodes respectively disposed on two terminals of the at least one measurement section of the piezoresistive thin film (i.e., electrical contacts) (see Fig. 1a-b); but does not explicitly teach the substrate having a flexible two-dimensional structure, wherein a material of the substrate is mica.
Regarding the material of the substrate, Choi teaches the substrate having a flexible two-dimensional structure, wherein a material of the substrate is mica (i.e., thin mica may be used to provide flexibility and a layer of germanium or zinc oxide may be deposited on the mica substrate) (see paragraph sections [0051]-[0058]). In view of the teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the piezoresistive sensor film onto a mica substrate due to its valuable characteristics, such as chemically inert, highly transparent, flexible, light, and high stability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (See MPEP 2144.07).
Regarding claim 4, Li teaches that the at least one measurement section is disposed on at least one axial direction of the bending sensing device (see Fig. 1a-b).
Regarding claim 5, Li teaches that the at least one measurement section is curved and has a curvature radius not less than 3.5 mm (i.e., when an array of sensor pairs placed on a thin soft substrate, the substrate may be wrapped up around a human arm, human arm would have a curvature radius greater than 3.5mm) (see Column 7, lines 45-64). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 6, Li teaches a plurality of resistance measurement devices respectively electrically connected to the electrodes to measure a plurality of resistance values (i.e., a change of resistance in the variable resistor can be measured by using a Wheatstone bridge) (see Fig. 2).
Regarding calm 7, Li as modified by Choi as disclosed above does not directly or explicitly teach that the substrate has a thickness of not greater than 100 μm. However, Choi teaches that the substrate has a thickness of not greater than 100 μm (i.e., a thickness of the mica substrate may be in a range between greater than or equal to 10 µm and less than or equal to 500 µm) (see paragraph section [0055]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. No. 11,148,967) (hereafter Li) in view of Choi et al. (PG Pub. No. US 2016/0192480) (herafter Choi) and in further view of Filiz et al. (U.S. Pat. No. 10,466,829) (hereafter Filiz).
Regarding claim 2, Li as modified by Choi as disclosed above does not directly or explicitly teach that these electrodes are made from a transparent conductive oxide comprising indium tin oxide or doped zinc oxide.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. No. 11,148,967) (hereafter Li) in view of Choi et al. (PG Pub. No. US 2016/0192480) (herafter Choi) and in further view of Matsuura et al. (PG Pub. No. US 2017/0336190) (hereafter Matsuura)
Regarding claim 3, Li teaches a plurality of protection layers covering exposed surfaces of the substrate, the piezoresistive thin film and the electrodes (i.e., encapsulation layer) (see Fig. 5b); but does not explicitly teach that a material of these protection layers comprises polyethylene terephthalate (PET).
Regarding the material of the protection layers, Matsuura teaches a material of these protection layers comprises polyethylene terephthalate (PET) (i.e., protective film is a common polymer film that include polyethylene terephthalate (PET) films) (see paragraph sections [0086]-[0087]). In view of the teaching of Matsuura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the protection layer from PET, so as to take advantage of its durability, flexibility, and transparency, in order to form a transparent sensing device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. No. 11,148,967) (hereafter Li) in view of Choi et al. (PG Pub. No. US 2016/0192480) (herafter Choi) and in further in view of Li (U.S. Pat. No. 11,150,074) (hereafter Li).
Regarding claim 8, Li teaches that the thickness of the sensing plate may be at least ten, five, or three times larger than the combined thickness of the strain sensors and the respective support or adhesive layers (see Column 4, line 42, to Column 5, line 5);  but does not explicitly teach that the piezoresistive thin film has a thickness of 100-10000 nm. 
Regarding the thickness of the piezoresistive thin film, Li as modified by Choi as disclosed above does not directly or explicitly teach the particular thickness of the piezoresistive thin film. However, Li ‘074 teaches that the piezoresistive thin film has a thickness of 100-10000 nm (i.e., making a strain sensor with a less than 10 µm thick thin film resistor) (see Column 6, lines 14-25). In view of the teaching of Li ‘074, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the piezoresistive thin film much thinner than the substrate, such that the strain sensors does not significantly shift the plane of the substrate or change the mechanical properties of the system.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. No. 11,148,967) (hereafter Li) in view of Choi et al. (PG Pub. No. US 2016/0192480) (hereafter Choi) and in further view of Okada (U.S. Pat. No. 4,967,605) (hereafter Okada).
Regarding claims 9 and 10, Li as modified by Choi as disclosed above does not directly or explicitly teach that the piezoresistive thin film is disposed on the substrate in such a manner that the direction of the Miller index [001] of the piezoresistive thin film is perpendicular to the substrate when the piezoresistive thin film is zinc oxide or doped zinc oxide (claim 9); or that the piezoresistive thin film is disposed on the substrate in such a manner that the direction of the Miller index [111] of the piezoresistive thin film is perpendicular to the substrate when the piezoresistive thin film is germanium or doped germanium (claim 10). However, Okada teaches that if the resistance element formation plane is selected so that piezo resistance coefficients in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855